Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/15/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1-30 have been fully considered but are moot because the arguments do not directly apply to the new combination of references being used in the current rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 31-33, 36-39, 42-45, 48-51, 54-57 and 60 rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 11176484 B1 to Dorner.

Regarding claim 31, Dorner discloses a processor (508 of fig. 5) comprising: one or more circuits to use one or more neural networks (col. 17 ln. 5-9, fig. 2B: neural network implemented on processor(s)) to select one or more images based, at least in part on, one or more detected emotional responses from one or more users (col. 13 ln. 57 – col. 14 ln. 41: The output of the reaction intensity model 262 can be a reaction intensity timeline 272 providing the intensity (e.g., a value reflective of the number and/or strength of provided emotional reactions) of emotional reactions at specific timecodes of the video … some embodiments of the reaction intensity model 262 can use autoencoder neural networks. Note, identifying the emotional reaction at a specific timecode of the video interpreted as equivalent to selecting an image).

Regarding claim 32, Dorner teaches the processor of claim 31, wherein the one or more images are part of one or more video segments, and the one or more circuits are further to select the one or more video segments based at least in part upon an intensity or a duration of the one or more detected emotions indicated for the one or more video segments (col. 13 ln. 57 – col. 14 ln. 41: The output of the reaction intensity model 262 can be a reaction intensity timeline 272 providing the intensity (e.g., a value reflective of the number and/or strength of provided emotional reactions) of emotional reactions at specific timecodes of the video. Also, col. 24 ln. 14-23: the recommendation generated at block 260 can be used to generate filters for specific videos that will skip, mute, or otherwise alter scenes that are determined to be likely to produce negative sentiment from the user. Note, scenes interpreted as equivalent to segments).

Regarding claim 33, Dorner teaches the processor of claim 32, wherein the one or more circuits are further to select the one or more video segments based at least in part upon an inferred context of the one or more video segments, the inferred context used to select segments representing coherent events (col. 14 ln. 7-18: The goal of unsupervised learning models is to model the underlying structure or distribution of the data, for example by discovering inherent groupings in the data (e.g., clustering models) or iuherent rules that describe large portions of the data ( e.g., association models). Some embodiments of the reaction intensity model 262 can implement multiple versions of the models 262A, 2628, for example to generate reaction intensity timeline models for different genres of videos (e.g., comedy, romance). These timelines can be used to understand the plot tension densities (e.g., when users react with different intensities) in different genres).

Regarding claim 36, Dorner teaches the processor of claim 31, wherein the one or more circuits are further to provide the one or more images to a highlight aggregator for generating a highlight montage including at least a subset of the one or more images (col. 24 ln. 14-23: the recommendation generated at block 260 can be used to generate filters for specific videos that will skip, mute, or otherwise alter scenes that are determined to be likely to produce negative sentiment from the user. Alternately, col. 11 ln. 34-53: logic to jump people into or out of a specific time-code of the video).

Regarding claims 37-39 and 42, the system is rejected along the same rationale as the corresponding processor of claims 31-33 and 36, respectively.

Regarding claims 43-45 and 48, the method is rejected along the same rationale as the corresponding processor of claims 31-33 and 36, respectively.

Regarding claims 49-51 and 54, the non-transitory machine-readable medium is rejected along the same rationale as the corresponding processor of claims 31-33 and 36, respectively, because Dorner further teaches storage of computer-readable instructions for controlling the processing (col. 26 ln. 38-61).

Regarding claim 55, Dorner teaches a video selection system, comprising: one or more processors to select, using one or more neural networks, one or more images based, at least in part on, one or more detected emotional responses from one or more users (see rejection of claim 31); and memory for storing network parameters for the one or more neural networks (col. 16 ln. 17-29: The connections may store parameters called weights that can manipulate the data in the calculations).

Regarding claims 56-57 and 60, the system is rejected along the same rationale as the corresponding processor of claims 32-33 and 36, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 34-35, 40-41, 46-47, 52-53 and 58-59 rejected under 35 U.S.C. 103 as being unpatentable over Dorner in view of US 20170293356 A1 to Khaderi et al., hereafter Khaderi.

Regarding claim 34, Dorner discloses the processor of claim 32, wherein the one or more neural networks determine an indication of one or more emotions using a user interaction tracker (col. 9 ln. 3-16), but Dorner fails to teach using infrared (IR) images of eyes of the one or more users captured during presentation of the one or more video segments.
However, in analogous art, Khaderi discloses determining an indication of one or more emotions using infrared (IR) images of eyes of the one or more users captured during presentation of the one or more video segments (para [0358]-[0360]: infrared eye tracking to determine mental states; also para [0438], “The machine learning system may use Deep Convolutional neural networks to detect pupillary metrics, blink detection and gaze accurately from any image or video source”; also para [1959] and fig. 37, the data is collected from the user, such as by HMDs, during presentation of media).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of Dorner in view of the above teachings of Khaderi because both references pertain to the art of tracking use behavior to determine user emotions for the purpose of modifying media, and thus one would look to the other for obvious variations or improvements to their teachings, and because localizing the infrared images to the users eyes could be more practical to implement for an HMD or virtual reality glasses.

Regarding claim 35, Dorner modified by Khaderi discloses the processor of claim 34, wherein the one or more video segments correspond to virtual reality (VR) content, and wherein the IR images are captured using one or more IR cameras of one or more VR headsets worn by the one or more users (Khaderi, para [0360]-[0361]: eye tracking; para [1959],  fig. 37, the data is collected from the user, such as by HMDs or any other VR/AR/MxR system, during presentation of VR/AR/MxR media).
The motivation to combine the references is the same as per the rejection of claim 34.

Regarding claims 40-41, the system is rejected along the same rationale as the corresponding processor of claims 34-35, respectively.

Regarding claims 46-47, the method is rejected along the same rationale as the corresponding processor of claims 34-55, respectively.

Regarding claims 52-53, the non-transitory machine-readable medium is rejected along the same rationale as the corresponding processor of claims 34-35, respectively.

Regarding claims 58-59, the system is rejected along the same rationale as the corresponding processor of claims 34-35, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN R SMITH whose telephone number is (571)270-1318. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN R. SMITH
Examiner
Art Unit 2484



/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484